Citation Nr: 0516206	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-04 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed bilateral 
tinnitus.  




ATTORNEY FOR THE BOARD

P. J. Hammon, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002).  

The Board believes that the RO has not met the requirements 
of the VCAA with respect to its duty to assist the veteran in 
obtaining evidence for his claims.  Specifically, the RO did 
not afford the veteran the opportunity for a medical exam to 
evaluate his claimed hearing loss and tinnitus.  

Ordinarily, the VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim. VCAA 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim. 
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, we 
believe that a VA exam is necessary in order to make a 
decision on the merits of the claims.  

Further, the findings from the private audiogram regarding 
the degree of the veteran's hearing loss are suggestive of a 
current diagnosis, but are not presented in a format that 
allows the Board to determine whether the veteran suffers 
from these disabilities within the meaning of VA law and 
regulations. See 38 C.F.R. § 3.385.  

Due to the foregoing, the RO must schedule a VA audiologic 
examination. The examiner must determine whether the veteran 
suffers from bilateral hearing disability within the meaning 
of 38 C.F.R. § 3.385.  All audiologic findings must be 
provided, and the examiner should opine regarding the likely 
etiology of the veteran's bilateral hearing loss if such is 
in fact diagnosed.  

Finally, the Board notes that the veteran requested a hearing 
before a Decision Review Officer (DRO) in February 2004; 
however, there is no evidence in the record that the veteran 
had that hearing.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification action required by the VCAA 
has been completed.  In particular, the 
RO should advise the veteran of the 
information and/or evidence needed to 
substantiate his claim of service 
connection for hearing loss and tinnitus.  
In particular, the RO should advise the 
veteran to submit evidence showing that 
his hearing loss and tinnitus began while 
in service.  The RO should also request 
his assistance in obtaining statements 
from any lay individuals who had 
knowledge of his hearing loss and 
tinnitus while in service or after his 
discharge.  The RO should also advise the 
veteran as to his and the VA's 
responsibilities under the VCAA.  The RO 
should also advise the veteran to 
identify any additional evidence that he 
believes may be relevant to his claim.  

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and likely etiology 
of his claimed bilateral hearing loss and 
tinnitus.  The claims folder must be made 
available to the examiner and review of 
such should be reflected in the completed 
examination report.  The examiner is 
requested to provide an interpreted 
report of the results of current 
audiometric testing.  The examiner is 
also requested to provide an opinion as 
to whether it is at least as likely as 
not that the veteran has a hearing 
disability and a disability manifested by 
tinnitus due to disease or injury in 
service.  The clinical findings and 
reasoning that form the bases for these 
opinions should be clearly set forth in 
the examination report.  

3.  Finally, the RO should take 
appropriate steps in order to clarify 
whether veteran still wants to have a 
hearing.  If so, the RO should schedule 
hearing as requested by the veteran.  

4.  Following completion of such 
development, the RO should re-adjudicate 
the issues of entitlement to service 
connection for hearing loss and tinnitus.  
If the benefits sought on appeal remain 
denied, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), and the veteran should be 
afforded time in which to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




